DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in NO on 9/19/19. It is noted, however, that applicant has not filed a certified copy of the 20191134 application as required by 37 CFR 1.55.
Status of Claims
In a preliminary amendment filed 3/17/2020, Applicant amended the specification, cancelled claims 1-4 and added new claims 5-25.  This amendment is acknowledged.  Claims 5-25 are pending and are currently being examined.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/21/2020, 6/29/2020, 7/7/2020 were filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,921,086. Although the claims at issue are not identical, they are not patentably distinct from each other because although they are not identical in language, they essentially claim the same patentable features.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hudkins US Pat. No. 9,273,922.
Hudkins teaches:
In Reference to Claim 5
An archery bow (crossbow 30, Fig. 3-10) comprising: 
a body (32/34); 
a first limb coupled to the body (one of the limbs 40); 
a second limb coupled to the body (opposite limb 40); 
a draw cord coupled to the first and second limbs (bowstring 44 coupled to limbs 40 via cams 42)); 
a first cable coupled to the first limb (two unlabeled power cables are coupled between each cam 42 of each limb 40);
a second cable coupled to the second limb (two unlabeled power cables are coupled between each cam 42 of each limb 40, Fig. 3); 
an actuator operatively coupled to the first and second cables (actuator 52 moves links 48 which pivot limbs 40 to operatively change the tension in the cables and therefore is operatively coupled with the cables), wherein: 
the actuator comprises an energy source (actuator 52 may include an energy source 54, such as a crank, jack, hydraulic pump and ram, gas cylinder and piston, rack and pinion, winch, or the like, Col. 2 line 61 – Col. 3 line 15); and 
the actuator is configured to manipulate the first and second cables to change a tension in the draw cord (Fig. 5-9 shows movement of the actuator changing a tension in the cables and draw cord by manipulating and moving the links, limbs, cams, and cables).  
In Reference to Claim 6
The archery bow of claim 5, wherein the body comprises a barrel (the stock 32 forms a barrel between the trigger latch and the riser end).  
In Reference to Claim 7
The archery bow of claim 5, wherein the actuator comprises one of a motor, a pneumatic device, an electromagnetic device, a motion mechanism, and a driver (actuator 52 may include an energy source 54 driver 56, such as a crank, jack, hydraulic pump and ram, gas cylinder and piston, rack and pinion, winch, or the like, Col. 2 line 61 – Col. 3 line 15).  
In Reference to Claim 8
The archery bow of claim 5, wherein the energy source comprises one of an electrical source, a chemical source, a fuel source, and a gas pressure source (actuator 52 may include an energy source 54 driver 56, such as a crank, jack, hydraulic pump and ram, gas cylinder and piston, rack and pinion, winch, or the like, Col. 2 line 61 – Col. 3 line 15).
In Reference to Claim 9
The archery bow of claim 5, wherein: the body is configured to at least partially extend along a longitudinal axis (the body 32/34 extends along a longitudinal shooting axis); the archery bow comprises a bracket moveably coupled to the body (pivot links 48 form a movable bracket between the driver 56, the body 34, and the limb pockets 38); the bracket is configured to be moved along the longitudinal axis (links 48 pivot to move along the longitudinal axis when pushed by the end of the driver 56); the bracket is coupled to the first and second cables (the bracket links 48 are operatively coupled to the cables via the limbs and cams and operatively change the tensions in the cables); and the actuator is operatively coupled to the bracket (actuator 54 operatively couples with the links 48, Fig. 4-9).  
In Reference to Claim 10
The archery bow of claim 9, wherein the actuator is configured to cause the bracket to move along the longitudinal axis from a first position to a second position (actuator 54 begins at a first low poundage position (Fig. 4-5) and actuates to move the end of the driver which moves the bracket links 48 along the longitudinal axis to a higher poundage position (Fig. 6-9)).  
In Reference to Claim 11
The archery bow of claim 10, wherein: in the first position, the first and second limbs comprise a first arrangement associated with a drawn condition of the archery bow (limbs 40 are drawn to a low poundage full draw condition, Fig. 4-5, Col. 3 lines 6-10); and in the second position, the first and second limbs comprise a second arrangement associated with an energized condition of the archery bow (Fig. 6-9 shows the limbs in higher poundage energized conditions, Col. 3 lines 11-15).  
In Reference to Claim 12
The archery bow of claim 10, wherein: in the first position, the first and second limbs comprise a first arrangement associated with an un-cocked condition of the archery bow (Fig. 3 shows the limbs in a first uncocked condition); and in the second position, the first and second limbs comprise a second arrangement associated with a cocked condition of the archery bow (Fig. 4-9 shows a plurality of second cocked conditions).  
In Reference to Claim 13
The archery bow of claim 5, comprising an actuator shaft operatively coupled to the actuator, wherein the actuator shaft is configured to rotate relative to the body to cause the change in the tension (actuator shaft 54 pivots relative the riser body 34 to cause the pivoting of the links and limbs and change the tension in the strings and cables, Fig. 5-9).  
In Reference to Claim 14
The archery bow of claim 5, comprising: a first pivot bracket pivotally coupled to the body, wherein the first pivot bracket is operatively coupled to the actuator and to the first cable; and a second pivot bracket pivotally coupled to the body, wherein the second pivot bracket is operatively coupled to the actuator and to the second cable, wherein the first and second pivot brackets are each configured to pivot to cause the change in the tension (the bracket is formed by two pivotal bracket arms 48 pivotally connected to the respective limbs and operatively coupled to the respective cables 46 and pivotally connected to the actuator at the opposite end at 52, Fig. 3A).  
In Reference to Claim 15
The archery bow of claim 5, comprising at least one rotor operatively coupled to the actuator, wherein the at least one rotor is configured to rotate relative to the body to cause the change in the tension (actuator 52 may include an energy source 54 driver 56, including a rack and pinion, winch, or the like, Col. 2 line 61 – Col. 3 line 15, and as shown in Fig. 10).  
In Reference to Claim 16
The archery bow of claim 15, wherein: the at least one rotor comprises a pinion; and the archery bow comprises a rack operatively coupled to the first and second cables, wherein the pinion is configured to rotate relative to the rack to cause the change in the tension (the actuator and driver being a rack and pinion which move and rotate relative one another to operatively rotate bracket links 48 to operatively change the tension in the cables between the limbs, Fig. 5-10, Col. 2 line 61 – Col. 3 line 15).  
In Reference to Claim 17
The archery bow of claim 5, comprising: a first rotor coupled to the first limb, the first rotor defining a first groove configured to engage the draw cord; and a second rotor coupled to the second limb, the second rotor defining a second groove configured to engage the draw cord, wherein the first cord is coupled to the first rotor, wherein the second cord is coupled to the second rotor (each limb 40 has a rotor pulley 42 with a draw string groove to receive respective portions of the draw cord 44 therein, Fig. 3, where each respective cord is operatively coupled to the respective rotor pulley).  
In Reference to Claim 18
An archery bow (crossbow 30, Fig. 3-10) comprising: 
a first limb coupled to the body (one of the limbs 40); 
a second limb coupled to the body (opposite limb 40); 
a draw cord coupled to the first and second limbs (bowstring 44 coupled to limbs 40 via cams 42); 
a first cable coupled to the first limb (two unlabeled power cables/cords are coupled between each cam 42 of each limb 40);
a second cable coupled to the second limb (two unlabeled power cables/cords are coupled between each cam 42 of each limb 40, Fig. 3); and 
a driver operatively coupled to an energy source (actuator 52 may include an energy source 54 and driver 56, such as a crank, jack, hydraulic pump and ram, gas cylinder and piston, rack and pinion, winch, or the like, Col. 2 line 61 – Col. 3 line 15); and, 
wherein the driver is configured to manipulate the first and second cords to change a tension in the draw cord (Fig. 5-9 shows movement of the actuator activates the driver 56 to changing a tension in the cables and draw cord by manipulating and moving the links, limbs, cams, and cables).
In Reference to Claim 19
The archery bow of claim 18, wherein each of the first and second cords comprises: a loop shape; a plurality of cord ends; and an intermediate portion between the cord ends, wherein the cord ends are operatively coupled to the driver, wherein the intermediate portion is coupled to one of the first and second limbs (each of the first and second cord is loop shaped and extends between the two rotors 42, where each end and intermediate portion is operatively coupled to the driver and the limbs to change the tension in the drawstring).  
In Reference to Claim 20
The archery bow of claim 18, comprising: a first rotor coupled to the first limb, the first rotor defining a first groove configured to engage the draw cord; and a second rotor coupled to the second limb, the second rotor defining a second groove configured to engage the draw cord, wherein the first cord is coupled to the first rotor, wherein the second cord is coupled to the second rotor (each limb 40 has a rotor pulley 42 with a draw string groove to receive respective portions of the draw cord 44 therein, Fig. 3, where each respective cord is operatively coupled to the respective rotor pulley).  
In Reference to Claim 21
The archery bow of claim 18, comprising a barrel that supports the first and second limbs (the stock 32 forms a barrel between the trigger latch and the riser end), wherein: the driver comprises one of a motor, a pneumatic device, an electromagnetic device, a motion mechanism, and an actuator (actuator 52 may include an energy source 54 driver 56, such as a crank, jack, hydraulic pump and ram, gas cylinder and piston, rack and pinion, winch, or the like, Col. 2 line 61 – Col. 3 line 15); and the energy source comprises one of an electrical source, a chemical source, a fuel source, and a gas pressure source (actuator 52 may include an energy source 54 driver 56, such as a crank, jack, hydraulic pump and ram, gas cylinder and piston, rack and pinion, winch, or the like, Col. 2 line 61 – Col. 3 line 15).  
In Reference to Claim 22
The archery bow of claim 18, comprising a body that supports the first and second limbs wherein: the body is configured to at least partially extend along a longitudinal axis; the archery bow comprises a bracket moveably coupled to the body; the bracket is configured to be moved along the longitudinal axis; the bracket is coupled to the first and second cords; and the driver is operatively coupled to the bracket (shaft end of 52 moves relative the body riser 34 to pivot the limb pockets 38 of limbs 40 about axles 36 by using brackets 48, Fig. 3-9).  
In Reference to Claim 23
The archery bow of claim 22, wherein: the driver is configured to cause the bracket to move along the longitudinal axis from a first position to a second position (the end of driver 52 moves along the longitudinal axis from a first position to a second position when actuated by 54); in the first position, the first and second limbs comprise a first arrangement associated with a drawn condition of the archery bow (limbs 40 are drawn to a low poundage full draw condition, Fig. 4-5, Col. 3 lines 6-10); and in the second position, the first and second limbs comprise a second arrangement associated with an energized condition of the archery bow  (Fig. 6-9 shows the limbs in higher poundage energized conditions, Col. 3 lines 11-15)..  
In Reference to Claim 24
The archery bow of claim 18, wherein the archery bow comprises: a body that supports the first and second limbs; and a shaft operatively coupled to the driver, wherein the shaft is configured to rotate relative to the body to cause the change in the tension (shaft end of 52 moves relative the body riser 34 to pivot the limb pockets 38 of limbs 40 about axles 36, Fig. 5-9).  
In Reference to Claim 25
A method for manufacturing an archery bow (manufactured crossbow 30, Fig. 3-10), the method comprising: 
obtaining a first limb (first limb 40); 
obtaining a second limb (second opposite limb 40); 
coupling a draw cord to the first and second limbs  (bowstring 44 coupled to limbs 40 via cams 42); 
coupling a first cord to the first limb (two unlabeled power cables/cords are coupled between each cam 42 of each limb 40, Fig. 3); 
coupling a second cord to the second limb (two unlabeled power cables/cords are coupled between each cam 42 of each limb 40, Fig. 3); 
operatively coupling a driver to an energy source (actuator 52 may include an energy source 54 and driver 56, such as a crank, jack, hydraulic pump and ram, gas cylinder and piston, rack and pinion, winch, or the like, Col. 2 line 61 – Col. 3 line 15); and 
configuring the driver to manipulate the first and second cords to change a tension in the draw cord (Fig. 5-9 shows movement of the actuator activates the driver 56 to changing a tension in the cables and draw cord by manipulating and moving the links, limbs, cams, and cables, Col. 3 lines 1-19).
Brief Discussion of Other Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Schrader (5,931,146), Bybee (5,445,139), Peacemaker (2014/0261356), Missbach (10,323,899) teach similar bows having actuators that change the tension in the drawstring.
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419.  The examiner can normally be reached on Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711